Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.  The Applicant makes significant amendments after the final office action and argues the references do not disclose the amended limitations.  Applicant argues Yin does not disclose the HARQ feedback is “for adjusting the CWS”.  In response, the HARQ feedback is for adjusting the CWS, is intended use of the HARQ feedback.  Further Yin discloses the CWS is adjusted based on the HARQ feedback results, so Yin does disclose the limitation that is argued over by the Applicant.     						Applicant also argues Yin does not disclose the HARQ feedback corresponds to at least one unicast PDSCH transmission.  Yin does disclose the HARQ feedback corresponds to the downlink transmission, where a PDSCH transmission can be meant for one UE (i.e. unicast PDSCH).  Applicant also argues over the new limitation of the reference time domain limitation.  Applicant also argues against the Bontu reference.  Regardless, the newly amended limitations would require further search and consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461